DETAILED ACTION
This is responsive to the amendment filed 24 January 2022.
Claims 1-4, 6-12 and 14-15 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant respectfully submits that the cited references - alone or in combination - do not teach or suggest transmitting, to the first external artificial intelligence device, a message for maintaining a deactivation state of the first external artificial intelligence, wherein the deactivation state corresponds to a state in which the first external artificial intelligence device does not respond to operation commands, as required by the amended claim language. Instead, the references are silent as to transmitting, to the first external artificial intelligence device, a message for maintaining a deactivation state of the first external artificial intelligence, wherein the deactivation state corresponds to a state in which the first external artificial intelligence device does not respond to operation commands.
The Examiner respectfully disagrees. Mixter explicitly disclose transmitting, to the first external artificial intelligence device, a message for maintaining a deactivation state of the first external artificial intelligence (“send its quality score to the other electronic devices 1002 by sending multicast messages”, [0130]), wherein the deactivation state corresponds to a state in which the first external artificial intelligence device does not respond to operation commands (forgos [sic] outputting responses … to the voice input) (“the electronic device compares its quality score with the scores from the other devices. If its score is not the best (e.g., highest) amongst the scores, the electronic device forgos [sic] outputting responses (e.g., responses generated by the server system 140) to the voice input (e.g., by powering down or “turning off” the speaker 520)”, [0132], see also [0136] where the microphone is also powered down. Note that a message with the highest score sent to a particular electronic device is a message for maintaining a deactivation state for the particular electronic device because the particular electronic device forgoes outputting a response based on the message).
Therefore, all of Applicant’s arguments have been addressed and they are unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mixter et al. (US PGPub 2017/0025124) in view of White et al. (US PGPub 2019/0066670).
Claim 1:
Mixter discloses an artificial intelligence device comprising: 
a microphone configured to receive a speech command; a speaker; a communication unit configured to perform communication with a first external artificial 
receive a wake-up command through the microphone, wherein the wake-up command is also received by the external artificial intelligence device (“The user makes a voice input (e.g., an utterance) (not shown), and the three electronic devices 1002-1 thru 1002-3 detect and capture a sample of the voice input”, [0128], see also “a user's voice input to awaken the device (e.g., a voice input that includes the hotword)”, [0133]), 
acquire a first speech quality level of the received wake-up command, receive a second speech quality level of the wake-up command received by the first external artificial intelligence device from the first external artificial intelligence device through the communication unit (“each of the electronic devices determines a level of quality of the respective sample of the voice input captured by the electronic device”, [0129], see also “The electronic devices 1002 communicate their quality scores with each other”, [0130]), 
output, via the speaker, a notification indicating that the artificial intelligence device is selected as an object to be controlled based on the first speech quality level being higher than the second speech quality level (“one or more of the electronic devices 1002 output a visual response after a leader is determined (e.g., along with the audio response to the voice input, the determined leader displays a notification or a predefined LED light pattern indicating that it is the leader)”, [0138], see also “If its score is the best amongst the scores, the electronic device outputs responses to the voice input and subsequent voice inputs; this device is determined to be the "leader."”, [0132]), 
the electronic device 190 receives the voice input (e.g., capture a sample of the voice input)”, [0154]), and 
transmit, through the communication unit, the operation command to the second external artificial intelligence device which will perform operation corresponding to the operation command according to an acquired intention (“the electronic device 190 receives the voice input (e.g., capture a sample of the voice input), as in step 1102, and sends the voice input to the voice assistance server 112”, [0154], note that “which will perform operation corresponding to the operation command according to an acquired intention” is merely intended use), and 
transmit, to the first external artificial intelligence device, a message for maintaining a deactivation state of the first external artificial intelligence (“send its quality score to the other electronic devices 1002 by sending multicast messages”, [0130]), wherein the deactivation state corresponds to a state in which the first external artificial intelligence device does not respond to operation commands (forgos [sic] outputting responses … to the voice input) (“the electronic device compares its quality score with the scores from the other devices. If its score is not the best (e.g., highest) amongst the scores, the electronic device forgos [sic] outputting responses (e.g., responses generated by the server system 140) to the voice input (e.g., by powering down or “turning off” the speaker 520)”, [0132], see also [0136] where the microphone is also powered down. Note that a message with the highest score sent to a particular electronic device is a message for maintaining a deactivation state for the particular electronic device because the particular electronic device forgoes outputting a response based on the message).

In a similar device receiving an operation command, White discloses acquiring an intention of the received operation command (“route the identified intents to the appropriate destination command processor. The destination command processor may be determined based on the intent determined using the NLU. For example, if the NLU output includes a command to play music (play music intent), the destination command processor may be a music playing application, such as one located on the target voice-enabled device, or in a music playing appliance, configured to execute a music playing command. The command processor may then cause the determined command to be sent to the target device to cause the target device to perform the appropriate response for the command”, [0026]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of Mixter’s artificial device acquiring an intention of the received operation command in order to properly understand the command and correctly respond to it (see White “call a natural language understanding (NLU) component to process the text data representing the speech utterance using natural language understanding to determine an intent (e.g., intent data) expressed by the user in the speech utterance. For example, if the user issued a command to "please stop," the NLU component may determine that the user's intent is to have a voice-enabled device quit performing a task (e.g., performing a phone call, streaming audio, outputting an alarm sound, etc.).”, [0017]).

Mixter in view of White discloses the artificial intelligence device according to claim 1, wherein each of the first speech quality level and the second speech quality level is any one of a ratio of power of a keyword speech of the wake-up command to power of ambient noise or a ratio of a signal of a keyword speech section to a signal of a noise section (Mixter, [0171]).
Claim 3:
Mixter in view of White discloses the artificial intelligence device according to claim 1, wherein the processor is further configured to transmit, to the first external artificial intelligence device, a message indicating that the first external artificial intelligence device is selected as the object to be controlled through the communication unit, based on the first speech quality level being smaller than the second speech quality level (Mixter, [0138]).
Claim 4:
Mixter in view of White discloses the artificial intelligence device according to claim 1, wherein the processor is further configured to maintain the artificial intelligence device in a deactivation state based on the first speech quality level being smaller than the second speech quality level (Mixter, [0132]).
Claim 6:
Mixter in view of White discloses the artificial intelligence device according to claim 1, wherein the processor is further configured to: transmit the received operation command to a natural language processing server, receive an intention analysis result 
Claim 7:
Mixter in view of White discloses the artificial intelligence device according to claim 6, wherein the intention analysis result includes the second external artificial intelligence device which will perform the operation command and operation which needs to be performed by the second external artificial intelligence device (Mixter, [0154]).
Claim 8:
Mixter in view of White discloses the artificial intelligence device according to claim 1, wherein the processor is further configured to determine that the first speech quality level being higher than the second speech quality level based on a volume of the wake-up command received by the first artificial intelligence device is within an appropriate range and a volume of the wake-up command received by the external artificial intelligence device being outside the appropriate range (Mixter, [0165], see also [0182]).
	Claims 9-12 and 14-15:
Mixter in view of White discloses a method of operating an artificial intelligence device, the method comprising the steps configured to be performed by the processor of claims 1-6 and 8 as shown above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657